Bland, Judge,
specially concurring.
The majority’s opinion is sound and properly affirms the clear- and logical decision of First Assistant Commissioner Leslie Frazer. However, the following portion of the opinion is unnecessary in view of the fact that all- agree that no part of the marks is descriptive :
Counsel for appellant have cited many cases by this and other courts which hold that a notation or term in a trade-mark which is mere’y descriptive of the goods on which the trade-mark is used cannot indicate origin. It is unnecessary that we refer to those cases because this court has frequently held to that effect.
A great number of very valuable and well-known trade-marks, are clearly descriptive of the goods upon which they are used and serve to indicate origin, some of them by reason of secondary meaning. While secondary meaning does not help an applicant for registration under the 1905 Trade-Mark Act, it is not quite proper to say that a part of a trade-mark which is descriptive cannot indicate origin. It may, to say the least, help to indicate origin. It is true, however, that this and other courts have used broad language in this connection and have not gone to the trouble of pointing out that there are exceptions to such a rule. I have in most cases dissented where a majority expressed such views. The Personal Products Corp. v. Allen Laboratories, Inc., 31 C. C. P. A. (Patents) 889, 894, 141 F. (2d) 702, 61 USPQ 187.
It would' be difficult to point out which part of the mark “Coca-Cola,” both being descriptive, indicates origin or helps to indicate origin.
The statement of the majority properly applies where a mark such as “Arrow Beans” is involved, because “Beans” is not only descriptive but is the name of the goods and, of course, that portion of the mark does not indicate origin. But take the mark “Arrow-Line” and apply it to goods like a line of shirts; the word “Line”, although descriptive, becomes an integral part of the mark and serves to indicate origin.